Exhibit 10.13

PATENT AND TRADEMARK SECURITY AGREEMENT

This Agreement, dated as of March 20, 2015, is made by and between SKYLINE
CORPORATION, an Indiana corporation, having a business location at the address
set forth below under its signature (the “Debtor”), and FIRST BUSINESS CAPITAL
CORP., a Wisconsin corporation, having a business location at the address set
forth below under its signature (the “Secured Party”).

RECITALS:

The Debtor and the Secured Party are parties to a Loan and Security Agreement of
even date herewith (as the same may hereafter be amended, supplemented or
restated from time to time, the “Loan Agreement”) setting forth the terms on
which the Secured Party may now or hereafter extend credit to or for the account
of the Debtor.

As a condition to extending credit to or for the account of the Debtor, the
Secured Party has required the execution and delivery of this Agreement by the
Debtor.

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:

1. Definitions. All terms defined in the Recitals hereto or in the Loan
Agreement that are not otherwise defined herein shall have the meanings given to
them therein. In addition, the following terms have the meanings set forth
below:

“Obligations” shall mean each and every debt, liability and obligation of every
type and description arising under or in connection with the Loan Agreement or
any Collateral Agreement (as defined in the Loan Agreement) which the Debtor may
now or at any time hereafter owe to the Secured Party, whether such debt,
liability or obligation now exists or is hereafter created or incurred and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, independent,
joint, several or joint and several, and including specifically, but not limited
to, the Obligations (as defined in the Loan Agreement).

“Patents” shall mean all of the Debtor’s right, title and interest in and to
patents or applications for patents, fees or royalties with respect to each, and
including without limitation the right to sue for past infringement and damages
therefor, and licenses thereunder, all as presently existing or hereafter
arising or acquired, including without limitation the patents listed on Exhibit
A.

“Security Interest” has the meaning given in Section 2.



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the Debtor’s right, title and interest in and to:
(i) trademarks, service marks, collective membership marks, registrations and
applications for registration for each, and the respective goodwill associated
with each, (ii) licenses, fees or royalties with respect to each, (iii) the
right to sue for past, present and future infringement, dilution and damages
therefor, (iv) and licenses thereunder, all as presently existing or hereafter
arising or acquired, including, without limitation, the marks listed on Exhibit
B.

2. Security Interest. The Debtor hereby irrevocably pledges and assigns to, and
grants the Secured Party a security interest (the “Security Interest”), with
power of sale to the extent permitted by law, in the Patents and in the
Trademarks to secure payment of the Obligations. As set forth in the Loan
Agreement, the Security Interest is coupled with a security interest in
substantially all of the personal property of the Debtor.

3. Representations, Warranties and Agreements. The Debtor represents, warrants
and agrees as follows:

(a) Existence; Authority. The Debtor is a corporation, duly organized, validly
existing and authorized to transact business in and under the laws of the State
of Indiana and this Agreement has been duly and validly authorized by all
necessary corporate action on the part of the Debtor.

(b) Patents. Exhibit A accurately lists all Patents owned or controlled by the
Debtor as of the date hereof, or to which the Debtor has a right as of the date
hereof to have it assigned to it, and accurately reflects the existence and
status of applications and letters patent pertaining to the Patents as of the
date hereof. If after the date hereof, the Debtor owns, controls or has a right
to have assigned to it any Patents not listed on Exhibit A, or if Exhibit A
ceases to accurately reflect the existence and status of applications and
letters patent pertaining to the Patents, then the Debtor shall within sixty
(60) days provide written notice to the Secured Party with a replacement Exhibit
A, which upon acceptance by the Secured Party shall become part of this
Agreement.

(c) Trademarks. Exhibit B accurately lists all Trademarks owned or controlled by
the Debtor as of the date hereof and accurately reflects the existence and
status of Trademarks and all applications and registrations pertaining thereto
as of the date hereof; provided, however, that Exhibit B need not list common
law marks (i.e., Trademarks for which there are no applications or
registrations) which are not material to the Debtor’s or any Affiliate’s
business(es). If after the date hereof, the Debtor owns or controls any
Trademarks not listed on Exhibit B (other than common law marks which are not
material to the Debtor’s or any Affiliate’s business(es)), or if Exhibit B
ceases to accurately reflect the existence and status of applications and
registrations pertaining to the Trademarks, then the Debtor shall promptly
provide written notice to the Secured Party with a replacement Exhibit B, which
upon acceptance by the Secured Party shall become part of this Agreement.

 

-2-



--------------------------------------------------------------------------------

(d) Affiliates. As of the date hereof, no Affiliate owns, controls, or has a
right to have assigned to it any items that would, if such item were owned by
the Debtor, constitute Patents or Trademarks. If after the date hereof any
Affiliate owns, controls, or has a right to have assigned to it any such items,
then the Debtor shall promptly either: (i) cause such Affiliate to assign all of
its rights in such item(s) to the Debtor; or (ii) notify the Secured Party of
such item(s) and cause such Affiliate to execute and deliver to the Secured
Party a patent and trademark security agreement substantially in the form of
this Agreement.

(e) Title. The Debtor has absolute title to each Patent and each Trademark
listed on Exhibits A and B, free and clear of all liens except Authorized
Security Interests. The Debtor (i) will have, at the time the Debtor acquires
any rights in Patents or Trademarks hereafter arising, absolute title to each
such Patent or Trademark free and clear of all liens except Authorized Security
Interests, and (ii) will keep all Patents and Trademarks free and clear of all
liens except Authorized Security Interests.

(f) No Sale. Except as permitted in the Loan Agreement, the Debtor will not
assign, transfer, encumber or otherwise dispose of the Patents or Trademarks, or
any interest therein, without the Secured Party’s prior written consent.

(g) Defense. The Debtor will at its own expense and using commercially
reasonable efforts, protect and defend the Patents and Trademarks against all
claims or demands of all Persons other than those holding Authorized Security
Interests.

(h) Maintenance. The Debtor will at its own expense maintain the Patents and the
Trademarks to the extent reasonably advisable in its business including, but not
limited to, filing all applications to obtain letters patent or trademark
registrations and all affidavits, maintenance fees, annuities, and renewals
possible with respect to letters patent, trademark registrations and
applications therefor. The Debtor covenants that it will not abandon nor fail to
pay any maintenance fee or annuity due and payable on any Patent or Trademark,
nor fail to file any required affidavit or renewal in support thereof, without
first providing the Secured Party: (i) sufficient written notice, of at least
thirty (30) days, to allow the Secured Party to timely pay any such maintenance
fees or annuities which may become due on any Patents or Trademarks, or to file
any affidavit or renewal with respect thereto, and (ii) a separate written power
of attorney or other authorization to pay such maintenance fees or annuities, or
to file such affidavit or renewal, should such be necessary or desirable.

(i) Secured Party’s Right to Take Action. If the Debtor fails to perform or
observe any of its covenants or agreements set forth in this Section 3, and if
such failure continues for a period of ten (10) calendar days after the Secured
Party gives the Debtor written notice thereof (or, in the case of the agreements
contained in subsection (h), immediately upon the occurrence of such failure,
without notice or lapse of time), or if the Debtor notifies the Secured Party
that it intends to abandon a Patent or Trademark, the Secured Party may (but
need not) perform or observe such covenant or agreement or

 

-3-



--------------------------------------------------------------------------------

take steps to prevent such intended abandonment on behalf and in the name, place
and stead of the Debtor (or, at the Secured Party’s option, in the Secured
Party’s own name) and may (but need not) take any and all other actions which
the Secured Party may reasonably deem necessary to cure or correct such failure
or prevent such intended abandonment.

(j) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, the Debtor shall pay the Secured Party on
demand the amount of all moneys expended and all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Secured Party in
connection with or as a result of the Secured Party’s taking action under
subsection (i) or exercising its rights under Section 6, together with interest
thereon from the date expended or incurred by the Secured Party at the default
rate of interest set forth in the Loan Agreement.

(k) Power of Attorney. To facilitate the Secured Party’s taking action under
subsection (i) and exercising its rights under Section 6, the Debtor hereby
irrevocably appoints (which appointment is coupled with an interest) the Secured
Party, or its delegate, as the attorney-in-fact of the Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of the Debtor, any and all
instruments, documents, applications, financing statements, and other agreements
and writings required to be obtained, executed, delivered or endorsed by the
Debtor under this Section 3, or, necessary for the Secured Party, after an Event
of Default, to enforce or use the Patents or Trademarks or to grant or issue any
exclusive or non-exclusive license under the Patents or Trademarks to any third
party, or to sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of the Patents or Trademarks to any third party. The Debtor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted herein shall terminate upon the
termination of the Loan Agreement as provided therein and the payment and
performance of all Obligations.

4. Debtor’s Use of the Patents and Trademarks. The Debtor shall be permitted to
control and manage the Patents and Trademarks, including the right to exclude
others from making, using or selling items covered by the Patents and Trademarks
and any licenses thereunder, in the same manner and with the same effect as if
this Agreement had not been entered into, so long as no Event of Default occurs
and remains uncured.

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (a) an
Event of Default, as defined in the Loan Agreement, shall occur; or (b) the
Debtor shall fail promptly to observe or perform any covenant or agreement
herein binding on it; or (c) any of the representations or warranties contained
in Section 3 shall prove to have been incorrect in any material respect when
made.

 

-4-



--------------------------------------------------------------------------------

6. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter, the Secured Party may, at its option, take any or all of the
following actions:

(a) The Secured Party may exercise any or all remedies available under the Loan
Agreement.

(b) The Secured Party may sell, assign, transfer, pledge, encumber or otherwise
dispose of the Patents and Trademarks.

(c) The Secured Party may enforce the Patents and Trademarks and any licenses
thereunder, and if Secured Party shall commence any suit for such enforcement,
the Debtor shall, at the request of Secured Party, do any and all lawful acts
and execute any and all proper documents required by Secured Party in aid of
such enforcement.

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by the Secured Party. A waiver signed by the Secured Party shall
be effective only in the specific instance and for the specific purpose given.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any of the Secured Party’s rights or remedies. All rights and remedies of the
Secured Party shall be cumulative and may be exercised singularly or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any one such right or remedy shall neither be a condition to nor bar the
exercise or enforcement of any other. All notices to be given to Debtor under
this Agreement shall be given in the manner and with the effect provided in the
Loan Agreement. The Secured Party shall not be obligated to preserve any rights
the Debtor may have against prior parties, to realize on the Patents and
Trademarks at all or in any particular manner or order, or to apply any cash
proceeds of Patents and Trademarks in any particular order of application. This
Agreement shall be binding upon and inure to the benefit of the Debtor and the
Secured Party and their respective participants, successors and assigns and
shall take effect when signed by the Debtor and delivered to the Secured Party,
and the Debtor waives notice of the Secured Party’s acceptance hereof. The
Secured Party may execute this Agreement if appropriate for the purpose of
filing, but the failure of the Secured Party to execute this Agreement shall not
affect or impair the validity or effectiveness of this Agreement. A carbon,
photographic or other reproduction of this Agreement or of any financing
statement signed by the Debtor shall have the same force and effect as the
original for all purposes of a financing statement. This Agreement shall be
governed by the internal law of Wisconsin without regard to conflicts of law
provisions. If any provision or application of this Agreement is held unlawful
or unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect and this
Agreement shall be construed as if the unlawful or unenforceable provision or
application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Obligations.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Patent and Trademark Security
Agreement as of the date written above.

 

FIRST BUSINESS CAPITAL CORP. SKYLINE CORPORATION By:

/s/ James G. Tepp

By:

/s/ Jon S. Pilarski

Name: James G. Tepp Name: Jon S. Pilarski Title: Vice President Title:

Vice President, Finance & Treasurer, Chief Financial

Officer

401 Charmany Drive 2520 ByPass Road Madison, Wisconsin 53719 Elkhart, Indiana
46514

 

-6-



--------------------------------------------------------------------------------

STATE OF Wisconsin         ) ) COUNTY OF Milwaukee             )

The foregoing instrument was acknowledged before me this 20th day of March,
2015, by James G. Tepp, a Vice President of First Business Capital Corp., a
Wisconsin corporation, on behalf of the corporation.

 

/s/ Kristin Roeper

Notary Public, State of Wisconsin My commission is permanent

 

STATE OF INDIANA ) ) COUNTY OF ELKHART )

The foregoing instrument was acknowledged before me this 20th day of March,
2015, by Jon S. Pilarski, the Vice President, Finance & Treasurer, Chief
Financial Officer of Skyline Corporation, an Indiana corporation, on behalf of
the corporation.

 

/s/ Kristin Roeper

Notary Public, State of Wisconsin My commission is permament

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

PATENTS

NONE



--------------------------------------------------------------------------------

EXHIBIT B

TRADEMARKS

 

MARK

  

COUNTRY/

STATE

  

SERIAL

NO./REG.

NO.

  

REG. DATE

  

STATUS

KEY LARGO

   US    2,904,937    11/23/2004    Registered

SKY CARE

   US    2,208,955    12/08/1998    Registered

LEXINGTON

   US    1,748,504    01/26/1993    Registered

SHORE PARK

   US    1,638,409    03/19/1991    Registered

SEAVIEW

   US    1,427,499    02/03/1987    Registered

BAY SPRINGS

   US    1,320,729    02/19/1985    Registered

OAK SPRINGS

   US    1,292,878    09/04/1984    Registered

WOODFIELD

   US    1,324,553    03/12/1985    Registered

PALM SPRINGS

   US    1,314,625    01/15/1985    Registered

LOGO [g897687image003.jpg]

   US    1,179,027    11/24/1981    Registered

SKYLINE

   US    1,175,069    10/27/1981    Registered

SKYLINE

   US    1,119,592    06/05/1979    Registered

LOGO [g897687image004.jpg]

   US    639,958    01/15/1957    Registered

SKYLINE

   Arizona    8055    03/06/1984    Registered

SKYLINE CORPORATION

   Ohio    RN50527    10/25/1978    Registered

SKYLINE

   Canada    TMA201663    09/06/1974    Registered